873 F.2d 1450
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.SEALTITE CORPORATION, Appellant,v.The UNITED STATES, Appellee.
No. 89-1084.
United States Court of Appeals, Federal Circuit.
Dec. 14, 1988.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
BISSELL, Circuit Judge.

ORDER

1
The United States moves to dismiss the appeal of Sealtite Corporation on the grounds that the Armed Services Board of Contract Appeals has not issued a final, appealable decision and further that Sealtite Corporation is not represented by counsel.  Miles Firnhaber, pro se, submits a letter opposing dismissal.


2
Before the United States filed its motion to dismiss, this court sua sponte in a letter to Firnhaber questioned our jurisdiction and requested that Firnhaber send a copy of the Board decision being appealed.  In response, Firnhaber submitted the first page of a Department of Labor "Decision and Recommended Order."    The United States states that Sealtite is purportedly appealing from an order of the Wage Appeals Board of the Department of Labor.  Further, the United States attached a letter from the Recorder of the Armed Services Board of Contract Appeals stating that "please be advised that the Board has not rendered a decision on the merits in the appeal of the Sealtite Corporation....  This appeal is still pending before the Board."


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) The United States' motion to dismiss for lack of jurisdiction is granted.


5
(2) The United States' alternative motion to dismiss for lack of counsel is moot.


6
(3) All motions previously filed by Firnhaber are moot.